Citation Nr: 1120034	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chloracne.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for residuals of acne vulgaris. 

4.  Whether new and material evidence has been received to reopen a claim for corneal scarring, right eye secondary to a chemical in the eye.  

5.  Entitlement to service connection for corneal scarring, right eye secondary to a chemical in the eye.

6.  Entitlement to service connection for cervical radiculopathy. 

7.  Entitlement to service connection for lumbar radiculopathy. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2004, a statement of the case was issued in May 2005, and a substantive appeal was received in July 2005. The Board notes that the Veteran was scheduled for a Board hearing to take place in March 2011.  He failed to report for the hearing or provide good cause for his failure to report.  

With regard to the chloracne issue, medical evidence developed in connection with this claim suggests that the Veteran does have residuals of acne vulgaris in the form of scars.  Reading the Veteran's contentions liberally, the Board believes that the separate issue of service connection for residuals of acne vulgaris is arguably also in appellate status.  He has claimed service connection for scarring which he described was due to chloracne.  However, the medical evidence shows the scarring is due to acne vulgaris.  In the context of a psychiatric disability, the United States Court of Appeals for Veterans Claims observed that although a claimant may describe only one particular disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction the disorder, however diagnosed, causes him.  See generally Clemons v. Shinseki, 23 Vet.App. 1 (2009).  The Board believes the Court's reasoning is not limited to psychiatric claims.  Accordingly, for the sake of clarity, the Board has added the issue of acne vulgaris to the list of issues on the first page of this decision. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) appears to have been raised by the Veteran in a January 2011 statement in support of the claim (VA Form 21-4138) in which he indicated that he would be willing to withdraw his other claims if granted a TDIU.  The issue of entitlement to a TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for residuals of acne vulgaris, for corneal scarring, right eye secondary to a chemical in the eye, for cervical radiculopathy, and for lumbar radiculopathy are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  By way of a March 2001 rating decision, the RO denied the Veteran's claim for service connection for chloracne.  The appellant failed to file a timely notice of disagreement.  

2.  Certain evidence received since the March 2001 rating decision is neither cumulative nor redundant of the evidence of record at the time of the March 2001 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for chloracne.  

3.  There is no medical diagnosis of current chronic chloracne.

4.  By way of a March 2001 rating decision, the RO denied the Veteran's application to reopen a claim for service connection for residuals of battery acid in the eyes (claimed as scarring of the eyeballs); the appellant filed a timely notice of disagreement, but then withdrew it.

5.  Evidence received since the March 2001 rating decision is neither cumulative nor redundant of the evidence of record at the time of the March 2001 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of battery acid in the eyes.	


CONCLUSIONS OF LAW

1.  The March 2001 RO rating decision, which denied the Veteran's claim for service connection for chloracne is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the March 2001 RO rating decision is new and material; accordingly, the claim of service connection for chloracne is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Chloracne was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The March 2001 RO rating decision, which denied the Veteran's application to reopen a claim for service connection for residuals of battery acid in the eyes (claimed as scarring of the eyeballs) is final.  38 U.S.C.A. § 7103 (West 2002).

5.  Evidence received since the March 2001 RO rating decision is new and material; accordingly, the claim of service connection for residuals of battery acid in the eyes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated February 2003.                                                                     

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO sent the Veteran a March 2006 correspondence that fully complied with Dingess.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board finds that the RO failed to provide adequate notice under Kent.  However, as both the RO and the Board have found new and material evidence to reopen the claims, any defect with respect to that aspect of the notice requirement is rendered moot.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in December 2007 and March 2008, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


New and Material Evidence

Although the RO initially found that new and material evidence had not been received to reopen the Veteran's claims, it is apparent from a August 2008 supplemental statement of the case that it did reopen the claims, but denied on the merits.  The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  


The provisions of 38 C.F.R. § 3.156(a) (2010) provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Chloracne

The Veteran's claim for service connection for chloracne was denied by way of a March 2001 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the March 2001 rating decision became final.  The evidence on record at the time of the March 2001 denial included service treatment records, a December 1972 examination that showed no skin lesions, a November 2000 Agent Orange registry examination in which no acne was found, and post service treatment records from the VA Medical Center in San Antonio, dated April 2000 to January 2001.  

The basis for the denial was the fact that upon examination, the Veteran did not have any acne or chloracne.  As such, there was no diagnosis or disability.  

Evidence received since the March 2001 rating decision includes a November 2003 treatment report from Dr. W.S.B. in which the Veteran is diagnosed with chloracne. Dr. W.S.B. stated that the chloracne may be related to Vietnam Agent Orange exposure.

The Board finds that the treatment report constitutes new and material evidence.  As noted above, the RO previously denied the claim because there was no diagnosis or disability.  The November 2003 treatment report contains a diagnosis.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened; and the Board will adjudicate the claim on a de novo basis.      

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), chloracne must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  

The underlying question with regard to the Veteran's claim is whether he has or has had chloracne.    

The Veteran underwent a VA skin examination in March 2008.  He stated that while he was in Vietnam, he developed some lesions on his face that got progressively worse while he was there.  He stated that he also had some acne prior to serving in the military; but that he never sought treatment for it (either prior to military service, during service, or after service).  The Veteran was free of any active lesions except for pitting scars on the face.  He stated that he has not had any lesions for many years.  He denied ever having had lesions on his chest, back, shoulders, arms, groin, or any other part of the body.

The examiner noted that the Veteran was not treated for his alleged disability during service; nor is he currently being treated for it.  Upon examination, the Veteran did not have chloracne.  He did not have either deep or superficial lesions.  He did not have any visible or palpable cyst formation.  He only had pitted scars.  The examiner diagnosed the Veteran with scarring on his face secondary to acne vulgaris.  The scarring occurred on 80-90% of the facial area; but did not extend beyond the face.  The examiner estimated that the scarring occurred on 2% of the total body surface.  He stated that there was no evidence of chloracne since acne is a cystic form and occurs all over the body (not just the face).    

The Board acknowledges the November 2003 treatment report from Dr. W.S.B., and a September 2003 correspondence from Dr. G.J.A. that reflects that the Veteran has significant scarring and pitting on his face that could be the result of chloracne.  However, both doctors fail to explain why the Veteran suffers or suffered from chloracne only on his face, and not the rest of his body.  Moreover, while the report of Dr. W.S.B. was sufficient to constitute new and material evidence that the Veteran may have had chloracne, it is insufficient to show a chronic disability, particularly in light of the fact that the Veteran admitted at his VA examination that he has not had any symptoms (except scarring) in years.    

The Board finds that the preponderance of the evidence is against a finding that the Veteran has chloracne, or has had chloracne in the past.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Corneal scarring, right eye

The Veteran's claim for service connection for residuals of battery acid in his eyes was denied by way of June 1972 RO decision.  He filed a timely notice of disagreement; but he failed to file a substantive appeal.  Consequently, the June 1972 rating decision became final.  The Veteran sought to reopen the claim in January 2001.  In March 2001, the RO issued a rating decision in which it found that new and material evidence had not been submitted to reopen the claim.  The Veteran filed a timely notice of disagreement in November 2001; but he subsequently withdrew the notice of disagreement in March 2002.  Consequently, the March 2001 rating decision became final.  

The evidence on record at the time of the March 2001 denial included service treatment records; a December 1972 examination that showed two small scars on the right cornea, but a diagnosis of no residuals of acid burns; and post service treatment records from the VA Medical Center in San Antonio, dated April 2000 to January 2001.  

The initial basis for denying the Veteran's claim was the fact that after he was splashed with battery acid, he was treated with no subsequent disability shown.  Evidence received since the March 2001 rating decision includes a September 2001 treatment report from Dr. L.M.  In it, the Veteran is diagnosed with corneal scars secondary to old trauma.  New evidence also includes a November 2003 correspondence from Dr. B.W. in which he states that he examined the Veteran in October 2003 and found a small, 4 mm. circular corneal stroma/scar just interior to the visual axis, consistent with an ophthalmitic injury sustained approximately 40 years ago while on active duty.  He stated that the corneal scar appears dormant. 

The Board finds that the new evidence constitutes new and material evidence.  The new evidence suggests that there may be corneal scarring related to the inservice incident.  The claim has been reopened. 


ORDER

New and material evidence has been received to reopen service connection claims for chloracne and for corneal scarring, right eye.  To this extent, the appeal is granted.

Service connection for chloracne is not warranted.  To this extent, the appeal is denied. 


REMAND

The issue of service connection for residuals of acne vulgaris was discussed in the introduction.  It does not appear that a medical opinion has been clearly rendered regarding any nexus between the scarring of the face as a residual of acne vulgaris and the Veteran's service.  Appropriate development in this regard is necessary to allow for informed appellate review. 

With regard to the corneal scarring, the record shows that the Veteran sustained an eye injury during service.  The service treatment records reflect that in December 1963, he sought treatment after he got battery acid in both eyes.  The eyes were flushed with water, and anti-bacterial ointment was applied.  

However, when the Veteran underwent a VA examination in December 2007, the examiner appears to have been under the impression that the claimed incident during service was not documents.  The examiner diagnosed the Veteran with residual corneal scars, right eye, but then stated that he would have to resort to mere speculation to conclude the lesions were caused by the injury reported by the Veteran since the service treatment records showed no documentation of any ocular injury.  To the extent that the opinion may have been based on an inaccurate premise, the opinion must be viewed as inadequate. 

By rating decision in March 2010, service connection was denied for cervical radiculopathy and for lumbar radiculopathy.  A notice of disagreement was received in July 2010.  It does not appear that a statement of the case has been issued with regard to these claims.  Accordingly, these issues must be remanded to the RO for such action.  Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the issues of entitlement to service connection for a cervical radiculopathy and for lumbar radiculopathy, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have an opportunity to complete and appeal by filing a timely substantive appeal if he so desires.

2.  The Veteran should be afforded a VA examination in connection with the issue of service connection for residuals of acne vulgaris.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's acne vulgaris, or residual scarring thereof, is causally related to the Veteran's active duty service.  A rationale should be furnished.

3.  The Veteran should be afforded a VA examination for the purpose of determining the etiology of the Veteran's cornea scarring.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's cornea scars began during or are causally linked to any incident of service, to include the December 1963 incident in which he sustained battery acid in his eyes.  

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


